R
e
v
.


                                   UNITED STATES BANKRUPTCY COURT
                                     FOR THE EASTERN DISTRICT OF MICHIGAN


    In re:

                     Karen Sue Frank                                 Chapter: 13
                                                                     Case Number: 18-48067
                                                                     Judge: Thomas J. Tucker
                                     Debtor(s).
                                                     /
                                                  ORDER CONFIRMING PLAN

            The Debtor's Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the plan was
    held after due notice to parties in interest. Objections, if any, have been resolved. The Court hereby finds that each of
    the requirements for confirmation of a Chapter 13 plan pursuant to 11 U.S.C. §1325(a) are met.

             Therefore, IT IS HEREBY ORDERED that the Debtor's Chapter 13 plan, as last modified, if at all, is confirmed.

            IT IS FURTHER ORDERED that the claim of attorney for the Debtor, for the allowance of compensation and
    reimbursement of expenses is allowed in the total amount of $**** in fees and $0.00 in expenses, and that the portion of
    such claim which has not already been paid, to-wit: $**** shall be paid by the Trustee as an administrative expense of this
    case.

            IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all property of the Debtor
    and this estate as required by law and contract.

            All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 U.S.C. §502(a), and
    the Trustee is therefore ORDERED to make distributions on these claims pursuant to the terms of the Chapter 13 plan, as
    well as all fees due the Clerk pursuant to statute.

             IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]

             X Debtor’s Payment shall be paid $ 323.08 weekly, effective March 28, 2019.

            X Debtor shall submit 100% of any bonuses or profit sharing during the pendency of her Plan to the Chapter 13
    Trustee.
            X ****Debtor’s Attorney shall file an application for compensation for pre-confirmation attorney fees and costs.

          X Creditor Citizens Bank, NA shall be treated pursuant the Order Resolving entered December 12, 2018,
    Document #57.




                18-48067-tjt     Doc 77      Filed 04/13/19      Entered 04/15/19 07:53:17           Page 1 of 2
        X Creditor, Rushmore Loan Management Services LLC shall be paid as a class 4.1 monthly in the amount of
$782.87, subject to payment changes. Further, Rushmore Loan Management Services shall be paid its pre-petition
arrearage of $9,405.32 as a Class 4.2.


APPROVED:                              OBJECTIONS WITHDRAWN:                      APPROVED:


_/s/ Tammy L. Terry__________________ /s/ Crystal L. Price (with changes)         s/ Afan Bapacker
Tammy Terry, P46254                    Crystal L. Price (P69921)                 AFAN BAPACKER p70885
Chapter 13 Trustee                     Attorney for Creditors Citizens Bank NA   ATTORNEY FOR DEBTOR
535 Griswold, Suite 2100               and Rushmore Loan Management              16030 Michigan Ave., STE. 220
Detroit, MI 48226                      Services, LLC                             Dearborn, MI 48126
(313) 967-9857                         Trott Law                                  313-429-9525
                                       31440 Northwestern Highway
                                       Suite 145
                                       Farmington Hills, MI 48334
                                       (248) 642-2515



Signed on April 13, 2019




          18-48067-tjt     Doc 77    Filed 04/13/19    Entered 04/15/19 07:53:17        Page 2 of 2
